Case: 20-2195   Document: 00117693244
      Case 2:20-cv-00396-LEW            Page:
                              Document 56     1 01/15/21
                                           Filed  Date Filed:
                                                          Page01/15/2021  Entry
                                                                1 of 2 PageID #: ID: 6395133
                                                                                  2528




                      United States Court of Appeals
                                        For the First Circuit
                                           _____________________
      No. 20-2195

           SIERRA CLUB; NATURAL RESOURCES COUNCIL OF MAINE; APPALACHIAN
                                  MOUNTAIN CLUB,

                                             Plaintiffs - Appellants,

                                                        v.

        UNITED STATES ARMY CORPS OF ENGINEERS; COLONEL JOHN A. ATILANO, II,
       Commander and District Engineer, in his official capacity; JAY L. CLEMENT, Senior Project
             Manager, in his official capacity; CENTRAL MAINE POWER COMPANY,

                                            Defendants - Appellees.
                                            __________________

                                                     Before

                                         Lynch, Thompson and Barron,
                                                Circuit Judges.
                                            __________________

                                             ORDER OF COURT

                                           Entered: January 15, 2021

               Plaintiffs-Appellants, a group of three non-profit organizations, appeal a ruling by the
      district court denying a preliminary injunction. Plaintiffs-Appellants sought to enjoin permitting
      approval by the United States Department of Army Corps of Engineers as to an energy project.
      After requesting and being denied an injunction against commencement of the work pending
      appeal before the district court, see Fed. R. App. P. 8(a)(1)(A), Plaintiffs-Appellants moved this
      court for an injunction against commencement of construction in Segment 1 of the project while
      their appeal is pending. That motion is granted subject to further order of this court. Appellants
      shall file their opening brief on the merits within ten days of the date of this order. Appellees shall
      file their response brief(s) within ten days after Appellants file their brief. The opening and
      response briefs shall be limited to 30 pages each. Appellants shall file any reply within five days
      after Appellees file their response brief(s). The reply brief shall be limited to 10 pages.


                                                              By the Court:

                                                              Maria R. Hamilton, Clerk
Case: 20-2195   Document: 00117693244
      Case 2:20-cv-00396-LEW            Page:
                              Document 56     2 01/15/21
                                           Filed  Date Filed:
                                                          Page01/15/2021  Entry
                                                                2 of 2 PageID #: ID: 6395133
                                                                                  2529




      cc:
      Hon. Lance E. Walker
      Christa Berry, Clerk, United States District Court for the District of Maine
      Kevin Cassidy
      Lia Comerford
      Susan J. Ely
      Julia M. Lipez
      Benjamin R. Carlisle
      Amelia G. Yowell
      Jacob David Ecker
      Kristofor R. Swanson
      Matthew D. Manahan
      Joshua D. Dunlap
      Lisa Gilbreath<B
